Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.228 Page 1 of 16

Exhibit 5
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.229 Page 2 of 16

Founded in 1852 MICHIGAN: Ann Arbor

by Sidney Davy Miller ; Detroit « Grand Rapids

i Kalamazoo Lansing e Troy

ory D.c.: Washington

I pnd | D ILLINOIS: Chicago
al Lad z

NEW YORK: New York

 

Josep M. INFANTE Miller, Canfield, Paddock and Stone, P.L.C. OHIO: Cincinnati ¢ Cleveland
TEL (616) 776-6333 99 Monroe Avenue NW, Suite 1200 CANADA: Windsor
E-MAIL tatante omillereanfield.com sea (618) 434.865 oe crock Shanghal
FAX (616) 776-6322 OLN Gdynia
www.millercanfield.com Warsaw ¢ Wroclaw

July 9, 2019

Peninsula Township
Re: | Preempted and Unconstitutional Zoning Ordinances as Applied to Wineries
Dear Township Board:

Recently, Peninsula Township held a meeting with all of the winery owners located
within Peninsula Township to discuss issues that have arisen related to the Township’s various
winery ordinances. At that meeting, the opinion of the winery owners was solicited as it relates
to whether the current ordinances are working and as it relates to the proposed revisions to the
various winery ordinances that the Township intends to work on over the next two years.
Following that meeting, my firm was hired by the following wineries to review the current
winery ordinances and provide an opinion on their legality:

2 Lads Winery

Bonobo Winery

Bowers Harbor Vineyards
Peninsula Cellars

Winery at Black Star Farms

My firm has engaged in a line by line review of the winery ordinances to determine
whether those ordinances are enforceable. Ultimately, our review resulted in the memorandum
that is attached to this letter. However, the main takeaways from the memorandum are
summarized in this letter. Numerous portions of the Township’s winery ordinances are
preempted by state law, unconstitutional economic protectionism under the Commerce Clause to
the United States Constitution and violate the First Amendment by both compelling and
suppressing speech. Below is a partial list of the issues with the ordinances:

1. Restaurants: MCL 436.1516(7) states that a winery “may own and operate a
restaurant or allow another person to operate a restaurant as part of the on-
premises tasting room on the manufacturing premises.” In numerous places, the
Township’s ordinances preclude Peninsula Township wineries from operating
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.230 Page 3 of 16

MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

Peninsula Township -2- July 9, 2019

restaurants. Because state law explicitly allows a winery to operate a restaurant, a
local ordinance cannot prohibit the activity and the local ordinance is preempted.

2. Catering: MCL 436.1547 explicitly allows a winery to obtain a catering permit
which allows it to serve food and drinks off its premises. But Section 8.7.3
10(u)(5)(g) prohibits a winery from off-site catering. Because state law explicitly
allows a winery to cater off-site, a local ordinance cannot prohibit the activity and
the local ordinance is preempted.

3. Hours of Service: The winery ordinances require all guest activities to cease at
9:30 p.m. But numerous courts have determined that a local ordinance cannot
dictate when alcohol sales must cease as “Michigan laws and regulations permit
liquor licensees to serve food and alcohol until 2:00 a.m.” RS.W.W., Inc. v. City
of Keego Harbor, 397 F.3d 427 (6th Cir. 2005); see also Sherman Bowling Center
v City of Roosevelt Park, 154 Mich 576 (1986); Noey v Saginaw, 271 Mich 595,
596 (1935). ,

4. Music and Other Entertainment: Numerous provisions of the winery
ordinances preclude wineries from having music, live bands, and other forms of
entertainment and/or require prior approval for such activities. But, MCL
436.1916(11) explicitly allows for the playing of music or singing without having
to obtain a permit. The Court in Sherman Bowling Center v City of Roosevelt
Park, 154 Mich 576 (1986) determined that a similar restriction was preempted
by state law.

5. Favoring Peninsula Township Agriculture: The stated intent of the Chateau
Winery Ordinance and Amendment 141 is to promote Peninsula Township
agriculture. To effectuate this intent, the ordinances mandate that certain
percentages of fruit used to make wine come from Peninsula Township, that only
Old Mission appellation wine be served at guest activities, that wineries buy 1.5
tons of fruit per person at a guest activity, that only Grand Traverse County non-
profits may hold meetings at wineries and that wineries must advertise Peninsula
Township products among other requirements. But each of these requirements
improperly discriminates against out of market products in violation of the
Commerce Clause of the United States Constitution. In Loretto Winery Ltd. v.
Duffy, 761 F2d 140 (2d Cir. 1985), a New York statute that limited wine that
could be sold in grocery stores to only those wines made from New York grown
grapes was deemed unconstitutional. The Township’s ordinances are no different
and are simply improper economic protectionism.

6. Compelled Speech: Part of the stated purpose of the ordinances is that wineries
in Peninsula Township are required to “promot[e] Peninsula Township
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.231 Page 4 of 16

MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

Peninsula Township -3- July 9, 2019

agriculture” by, among other items, providing “’Peninsula Agriculture’
promotional brochures, maps and awards” Section 8.7.3 10(u)(1)(b); see also
Section 8.7.3 10(u)(5)(a) (requiring Peninsula Agriculture Promotional materials.)
Wineries are only allowed meetings of “Agricultural Related Groups”. Section
8.7.3 10(u)(2)(c). Requiring wineries to engage in a specific commercial message
to have the ability to host guest activities is compelled speech which violates the
First Amendment. In US v United Foods, Inc, 533 US 405 (2001), the United
States Supreme Court determined that regulation that required mushroom growers
to support a specific advertising messages violated the First Amendment.

7, Suppressed Speech: Unless the speech is misleading, the government “must
assert a substantial interest to be achieved by restrictions on commercial speech.”
Cent Hudson Gas & Elec Corp v Pub Serv Comm'n of New York, 447 US 557,
564 (1980). Here, the Township cannot assert a substantial interest in precluding
wineries from most forms of commercial speech. This includes entertainment,
advertising, meetings of organizations other than Grand Traverse County non-
profits, meetings of groups other than agriculture related groups, weddings,
family reunions, entertainment and other forms of speech. In essence, the
ordinances do not allow wineries to engage in any speech other than the
compelled speech discussed above. Similarly, in Schad v Borough of Mount
Ephraim, 452 US 61 (1981) the United States Supreme Court struck down a local
ordinance that prohibited all live entertainment within the municipality as
violating the First Amendment.

8. Official Discretion/Vagueness: The winery ordinances are improperly vague in
that they do not set explicit criteria as to what activities are allows and not
allowed. “An ordinance is unconstitutionally vague if it fails to provide people of
ordinary intelligence a reasonable opportunity to understand what conduct it
prohibits or if it authorizes or even encourages arbitrary and discriminatory
enforcement.” Gospel Missions of America, 419 F3d 1042, 1047 (9th Cir. 2005).
This vagueness has resulted in a regulatory scheme where interpretation and
enforcement of the ordinances are left to the subjective interpretation of Township
officials. But this violates the First Amendment as an improper prior restraint.
“[A]n ordinance which ... makes the peaceful enjoyment of freedoms which the
Constitution guarantees contingent upon the uncontrolled will of an official—as
by requiring a permit or license which may be granted or withheld in the
discretion of such official—is an unconstitutional censorship or prior restraint.”
Shuttlesworth v City of Birmingham, 394 US 147, 151 (1969).

The Township has requested Peninsula Township wineries to provide their thoughts on
the currently proposed re-write of the winery ordinances. The undersigned wineries seek
ordinances which allow them to use their state issued licenses with all of the benefits conferred
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.232 Page 5 of 16

MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

Peninsula Township -4- July 9, 2019

by state statutes and the United States Constitution. This is not to say that the undersigned
wineries do not believe the Township has the authority to enact ordinances which apply to their
businesses. But these ordinances must not be preempted by state law and must not interfere with
the wineries’ constitutional rights. By this letter, the undersigned wineries request a meeting
with the Township to discuss enforcement activities related to the specific ordinance sections and
general restrictions identified in this letter and the accompanying memorandum. My clients
propose July 23 at 5:00 p.m. for this meeting. Thereafter, Peninsula Township wineries and the
Township can work collaboratively to draft an ordinance which is legally supportable. I look
forward to your prompt confirmation that the Township will come to the table to work with its
winery partners.

Very truly yours,

Mile Canfield, Paddock and-Ston

 

(fe
ae

Josgph’ M. Infante

DISCLOSURE UNDER TREASURY CIRQULAR 230: The United States Federal tax advice contained in this
document and its attachments, if any, may not be used or referred to in the promoting, marketing or recommending
of any entity, investment plan or arrangement, nor is such advice intended or written to be used, and may not be
used, by a taxpayer for the purpose of avoiding Federal tax penalties. Advice that complies with Treasury Circular
230’s “covered opinion” requirements (and thus, may be relied on to avoid tax penalties) may be obtained by
contacting the author of this document.

33899075.2\153698-00001
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.233 Page 6 of 16

LLER |
TELD

 

MEMORANDUM
FROM: Joseph M. Infante
RE: Preemption and Constitutional Application to Peninsula Township’s Winery
Ordinances
DATE: July 9, 2019

 

Questions Presented:

1. Are any portions of Peninsula Township’s Winery Ordinances preempted by either state
or federal law?

Short Answer: Yes.!

2. Are any portions of the Peninsula Township’s Winery Ordinances Unconstitutional for
violating the Commerce Clause?

Short Answer: Yes.

3, Are any portions of the Peninsula Township’s Winery Ordinances Unconstitutional for
violating the First Amendment?

Short Answer: Yes.
INTRODUCTION

“The power of local governments to zone and control land use is undoubtedly broad and
its proper exercise is an essential aspect of achieving a satisfactory quality of life in both urban
and rural communities. But the zoning power is not infinite and unchallengeable; it “must be
exercised within constitutional limits.” Schad v. Borough of Mount Ephraim, 452. US 61, 68
(1981); quoting Moore v. East Cleveland, 431 US 494, 514 (1977) (STEVENS, J., concurring in

 

'T am aware that the Township attorney provided a memorandum on May 30, 2019, wherein he
concluded that the ordinance was not preempted. However, that memo is simply a recitation of
general preemption law and does not delve into the specific ordinance provision as is done in this
memorandum. Further, that memorandum ignores several cases that are discussed below where
local ordinances related to alcohol were deemed preempted as directly conflicting with state law.
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.234 Page 7 of 16

judgment). “[W]hen a zoning law infringes upon a protected liberty, it must be narrowly drawn
and must further a sufficiently substantial government interest.” Id.

1. Numerous Provisions of the Township’s Winery Ordinances are Preempted by State
and Federal Law.

a. General Preemption Law:

Local governments may control and regulate matters of local concern so long as their
regulations do not conflict with state law. City of Taylor y. Detroit Edison Co, 475 Mich 109,
117-118 (2006). The Michigan Zoning Enabling Act (MZEA) provides that “[a] local unit of
government may provide by zoning ordinance for the regulation of land development and ...
regulate the use of land and structures ... to ensure that use of the land is situated in appropriate
locations and ... to promote public health, safety, and welfare. MCL 125.3201(1). But, “[a] city
ordinance that purports to prohibit what a state statute permits is void. A state statute preempts
regulation by an inferior government when the local regulation directly conflicts with the statute
or when the statute completely occupies the regulatory field. A direct conflict exists between a
local regulation and state statute when the local regulation prohibits what the statute permits.”
Ter Beek v. City of Wyoming, 297 Mich App 446, 452 (2012) (Quotation marks and citations
omitted.) Further, “regulations shall be uniform for each class of land or buildings, dwellings,
and structures within a district.” MCL 125.3201(2). A local municipality may not enjoin
activity allowed by state law “simply by characterizing the conduct as a zoning violation.” Ter
Beek v. City of Wyoming, 495 Mich 1, 21 (2014.) As the Michigan Supreme Court has
explained, “[I]ocal zoning regulation enacted pursuant to the MZEA does not save it from
preemption.” Ter Beek IH, 495 Mich at 21-22.

b. The Michigan Liquor Control Codes Preempts Local Ordinances.

The state constitution granted the Legislature the authority to establish a liquor control
commission which, subject to statutory limitation, “shall exercise complete control of the
alcoholic beverage traffic within this State”. Noey v Saginaw, 271 Mich 595, 596 (1935).
Pursuant to this constitutional provision the Legislature enacted a statute creating a liquor control
commission and wrote “(e)xcept as by this act otherwise provided, the commission shall have the
sole right, power and duty to control the alcoholic beverage traffic...” Id. at 596-597.

In providing a memorandum to the Township on May 30, 2019, the Township attorney
reached the broad conclusion that the Michigan Liquor Control Code does no preempt the
Township’s ordinances. In doing so, the Township attorney failed to review each specific
provision of the ordinances to determine whether there was a corresponding state statute on the
subject. When this exercise is done, it becomes readily apparent that numerous portions of the
Ordinance are preempted. First, and most obviously, is the requirement that alcohol sales
conclude at 9:30 p.m. Numerous courts have determined that an ordinance requiring an entity
licensed by the Michigan Liquor Control Commission to cease alcohol sales before 2:00 am is
preempted.

“Michigan laws and regulations permit liquor licensees to serve food and alcohol until

2:00 am.” R.S.W.W., Inc. v. City of Keego Harbor, 397 F.3d 427 (6" Cir. 2005.) Thus, “there is
a written regulation that both confers the benefit at issue (serving alcohol until 2:00 a.m.) and

-2-
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.235 Page 8 of 16

prohibits city officials from rescinding the benefit.” Jd. at 436. “Under Michigan law, a liquor
license is property which includes the right to serve alcohol until 2:00 a.m. Accordingly, just as a
licensee's license could not be revoked without due process, neither can a licensee's right to serve
alcohol until 2:00 a.m. be revoked without due process.” Jd.

In Noey, the Michigan Supreme Court determined that a local ordinance which required
establishments selling alcoholic beverages to close by midnight was preempted by state law
which permitted the sale of alcohol until 2:00 a.m. The court concluded that “Under the broad
power thus conferred upon the liquor control commission by the Constitution and the statute, it
must be held that its regulations relative to the hours of closing are binding upon all licensees,
and are not affected by the provision in the ordinance relating thereto.” Jd. at 599.

In Sherman Bowling Center v City of Roosevelt Park, 154 Mich 576 (1986), the
municipality had in place an ordinance which limited outdoor events with the sale of alcohol to
Fridays and Saturdays, with entertainment ending at 11:00 p.m., the event ending by midnight
and limited to once per year per licensee. The court determined that the ordinance was
preempted as “a state statutory scheme occupies the field of regulation which defendant seeks to
enter so as to preempt the field.” Jd. at 582. “State law expressly provides that MLCC is to have
the exclusive authority to regulate the alcoholic beverage traffic in the manner which is
attempted in the ordinance.” “The ordinance regulates various activities and imposes various
requirements, but does so only in regard to establishments where alcoholic beverages are sold.
The sale of alcoholic beverages is a determining factor in whether the ordinance applies to a
given establishment. Because of this, the ordinance de facto regulates alcoholic beverage sales.”
The Court noted:

Any law which provides that if activity A takes place, then activity B may not
occur, necessarily provides that if activity B occurs, then activity A may not take
place. For instance, one provision of defendant's ordinance states essentially that,
if an establishment sells alcoholic beverages, there is to be no entertainment at its
outdoor event after 11:00 p.m. Logically, this law also provides that if an
establishment is to have entertainment at its outdoor event after 11:00 p.m., then it
cannot sell alcoholic beverages.

Id. at 583.

No matter what form an ordinance takes, or what language an ordinance employs,
a city cannot regulate or control alcoholic beverage traffic unless authorized by
statute. That function belongs exclusively to the MLCC. The MLCC is to
determine what types of establishments may sell liquor, when such establishments
may sell liquor, and where they may sell it (with certain explicit statutory
exceptions). It is the MLCC and not an individual city which is given the
authority to determine whether an establishment which operates a special outdoor

event providing entertainment can or cannot sell alcoholic beverage.
Id.

On the other hand, cities may, pursuant to their police power, regulate various
activities. However, cities cannot use liquor sales as a determination of when or
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.236 Page 9 of 16

where another type of activity can take place. A law which uses liquor sales as a
determinant regulates when and where liquor sales can take place.

Id, at 583-584.

We do not wish to imply that cities may not regulate the number of outdoor
events which can be held or the hours of such outdoor events. Nor do we wish to
imply that cities may not regulate the hours within which outdoor entertainment
can take place. Provided that they are otherwise valid, general regulations in this
regard which are not tied to the sales of alcoholic beverages are not preempted by
the authority granted to the MLCC. The bottom line is that a regulation will not be
declared invalid under preemption principles if it applies to establishments which
sell alcoholic beverages in a like manner as it does to establishments which do not
sell alcoholic beverages.

Id. at 584. Thus, pursuant to Noey, R.S.W.W., Inc, and Sherman Bowling Paragraph 10(u)(5)(b)
which requires guest activities to end by 9:30 is preempted by state law.

Other provisions of the ordinance also directly conflict with state law. As noted by the
Sixth Circuit in RSWW., Inc. v. City of Keego Harbor, 397 F3d 427 (6" Cir. 2005),
“Michigan laws and regulations permit liquor licensees to serve food and alcohol until 2:00
a.m.” In fact, MCL 436.1516(7) states that “A brewer, micro brewer, wine maker, small wine
maker, distiller, small distiller, brandy manufacturer, or mixed spirit drink manufacturer may
own and operate a restaurant or allow another person to operate a restaurant as part of the on-
premises tasting room on the manufacturing premises.” Thus, any ordinance which prohibits a
winery from serving food or operating a restaurant is preempted as the ability to operate a
restaurant is explicitly allowed under Michigan law.” Likewise, Section 8.7.3 10(u)(5)(g)
prohibits a winery from off-site catering. But, MCL 436.1547 explicitly allows a winery to
obtain a catering permit which allows it to serve food and drinks off its premises. Thus, the
ordinance precludes what state law permits and is preempted.

As noted in Sherman Bowling, Michigan law allows licensees to conduct certain
entertainment activities related to the manufacture and sale of alcohol. Yet, in numerous
paragraphs, the ordinances prohibit wineries from playing music, having musicians play music
or singers. But, MCL 436.1916(11) explicitly allows for the playing of music or singing without
having to obtain a permit. Under Rule 436.1419, a winery can obtain a permit for outdoor
service without seeking approval of the local government. Thus, the ordinances which prohibit
these activities are preempted.

The majority of subsection (u) related to guest activities is preempted by state law. In
essence, Peninsula Township’s ordinance prohibits wineries from using their licenses, playing
music, using outdoor service permits, catering permits, etc, to the fullest extent allowed under the
Liquor Control Code.

 

* Section 6.7.2(19) specifically precludes a winery from operating a restaurant.

-4.
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.237 Page 10 of 16

2. Numerous Provisions of the Peninsula Township Zoning Ordinances Violate the
Commerce Clause to the United States Constitution.

A law/ordinance violates the Commerce Clause to the United States Constitution if it
unreasonably burdens the flow of interstate commerce by restricting access of out-of-market
suppliers to local markets in order to protect local economic interests. Schwegmann Bros. Giant
Super Markets v. Louisiana Milk Com'n., 365 F.Supp. 1144 (M.D. La. 1973); Baldwin v. Seelig,
294 U.S. 511 (1935). “[W]here simple economic protectionism is effected by state legislation, a
virtually per se rule of invalidity has been erected.” City of Philadelphia v. New Jersey, 437 US.
617, 622, (1978). This prohibition applies to local ordinances as well as state statutes. See Dean
Milk Co v Madison, 340 US 349 (1951) (invalidating a local ordinance that made it unlawful to
sell milk unless it was processed in a plant “within a radius of five miles from the central square
of Madison”); Fort Gratiot Sanitary Landfill, Inc v Michigan Dept of Natural Resources, 504 US
353 (1992) (invalidating a local ordinance that prohibited landfill from accepting waste from out
of state as invalid protectionist measure.)

In invalidating the ordinance in Dean Milk, the United States Supreme Court stated:

[T]his regulation, like the provision invalidated in Baldwin v. Seelig, Inc., [294
USS. 511, 55 S.Ct. 497, 79 L.Ed. 1032 (1935)], in practical effect excludes from
distribution in Madison wholesome milk produced and pasteurized in Illinois.
‘The importer ... may keep his milk or drink it, but sell it he may not.’ Id., at 521,
55 S.Ct., at 500. In thus erecting an economic barrier protecting a major local
industry against competition from without the State, Madison plainly
discriminates against interstate commerce.

While the Township may argue that because it in regulating alcohol it has greater powers,
this is not true. Courts have concluded that policies related to alcohol are only protected under
the Twenty-first Amendment when they treat liquor produced out of state the same as its
domestic equivalent. Arnold's Wines, Inc. v. Boyle, 2009 WL 1873655 (2d Cir. 2009). The
Twenty-first Amendment does not displace the rule that states may not give a discriminatory
preference to their own producers. Jelovsek v. Bredesen, 545 F.3d 431 (6th Cir. 2008).

As one would expect, this is not the first instance where a local government attempted to
favor its local producers/products. The court in Loretto Winery Ltd. v. Duffy, 761 F.2d 140 (2d
Cir. 1985), determined that the New York Alcoholic Beverage Control Law’s Wine Products
Provisions, which permitted the sale in grocery stores of “wine products” defined as having been
produced exclusively from grapes grown in New York state, were invalid as they violated the
Commerce Clause, and could not be saved by the Twenty-first Amendment. There, a California
winery brought a Commerce Clause challenge with regard to the constitutionality of the Wine
Products Provisions. The Second Circuit upheld the lower court’s conclusion:

Under traditional commerce clause jurisprudence, it is beyond dispute that the
ABC Law would be unconstitutional, as discriminatory in both its purpose and its
effect. The central purpose of the statutory package was admittedly to promote the
sale of “New York labelled wines.” This is plain and simple economic
protectionism of New York grown grapes, at the expense of out of state grapes,
and a violation of the commerce clause of the most simple and direct kind.

5-
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.238 Page 11 of 16

He

The effect of this was to place out-of-state producers of grapes, whose goods
could be sold only in the less numerous package stores, at a significant
competitive disadvantage. As a direct result of the measures taken to protect the
local grape industry

Loretto Winery Ltd v Gazzara, 601 F. Supp 850, 857-858 (1985)

Here, Peninsula Township has numerous provisions in the Chateau Winery Ordinance
which explicitly favor local wine/fruit/organizations over those same items from out of the
Township/County/State. In fact, the intent of Amendment 141 was to explicitly favor Peninsula
Township agriculture by prohibiting guest activities unless Peninsula Township agriculture is
used, See Section 8.7.3 (10)(u)(1)(a) which states that it is the intent of the Township to ensure
that additional farm land in Peninsula Township is in active fruit production by requiring
wineries to purchase Peninsula Township fruit if the winery wishes to have guest activities. In
fact, the ordinance explicitly states that “Guest Activity Uses are intended to help the promotion
of Peninsula agriculture.” Section 6.7.2(19) also states that promoting local agriculture is the
intent of the ordinance and requires 85% of all produce sold to come from Old Mission. Other
provisions of the ordinance violate the Commerce Clause by favoring local interests over outside
of Township/County/State interests:

1. Section 8.7.3 (10)(u)(2)(b) states that a winery can only allow non-profits
located within Grand Traverse County to hold meetings at the winery;

2. Section 8.7.3 (10)(u)(2)(c) states that a winery can only allow agricultural
related groups to hold meetings at the winery and no other groups can hold
meetings;

3. Section 8.7.3 (10)(u)(2)(e) states that if wine is served at a guest activity it
can only be Old Mission Peninsula appellation wine. This restriction is similar to
the restriction in Loretto Winery discussed above.

4. Section 8.7.3 (10)(u)(3) states that if a winery wishes to offer a guest
activity, the winery must grow on other leased land in Peninsula Township or
purchase from another farm in Peninsula Township, 1.25 tons of grapes for each
person at the guest activity. This restriction is also similar to the restriction in
Loretto Winery discussed above and would be clearly unconstitutional economic
protectionism.

5. Section 8.7.3 (10)(u)(5)(a) states that at all guest activities a winery is
required to advertise Peninsula Township products. Presumably, a winery is
precluded from advertising other agricultural products.

6. 6.7.2(19)(b) requires that fruit wine or grape wine that is sold at a Farm
Processing Facility is limited to wine including 85% juice from fruit grown on
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.239 Page 12 of 16

Old Mission and bearing the Old Mission appellation.* Thus, these wineries are
precluded from buying fruit from anywhere but Peninsula Township.

The Ordinances have numerous provisions which are clearly unconstitutional under the
Commerce Clause. The fact that the stated purpose of the ordinance is to promote Peninsula
Township products over others makes this all the more clear.

3. Peninsula Township has Violated the First Amendment to the United States
Constitution by Both Compelling and Suppressing Speech and Due to Prior
Restraint.

a. The Ordinances Violate the First Amendment by Compelling Wineries to
Advertise a Specific Message.

Just as the First Amendment may prevent the government from prohibiting speech, the
Amendment may prevent the government from compelling individuals to express certain views.
See Wooley v. Maynard, 430 U.S. 705, 714 (1977); West Virginia Bd. of Ed. v. Barnette, 319
U.S. 624 (1943). “Mandating speech that a speaker would not otherwise make necessarily alters
the content of the speech.” Riley v. Nat'l Fed. of the Blind of N.C., Inc., 487 U.S. 781, 795
(1988). “We therefore consider [laws mandating speech]” to be “content-based regulations”
subject to strict or exacting scrutiny. Jd.; see also Turner Broad. Sys. v. FCC, 512 U.S. 622, 642
(1994) (“Laws that compel speakers to utter or distribute speech bearing a particular message are
subject to the same rigorous scrutiny” as laws that “suppress, disadvantage, or impose
differential burdens upon speech because of its content.”). Some courts have determined that in
the commercial speech context, courts apply intermediate scrutiny. See Cent. Hudson Gas &
Elec. Corp. v. Pub. Serv. Comm'n of New York, 447 U.S. 557, 562-63 (1980). However, under
either strict of intermediate scrutiny the ordinances here violate the First Amendment as they
require wineries to advertise only Peninsula Township agriculture.

In US v United Foods, Inc, 533 US 405 (2001), the United States Supreme Court
determined that mandatory advertising related to a specific brand of mushrooms violated the
First Amendment. Commercial speech is of vital importance to First Amendment values. As the
Supreme Court explained in United Foods, “[t]he subject matter of the speech may be of interest
to but a small segment of the population; yet those whose business and livelihood depend in
some way upon the product involved no doubt deem First Amendment protection to be just as
important for them as it is for other discrete, little noticed groups in a society which values the
freedom resulting from speech in all its diverse parts.” 533 U.S. at 410. In US Foods, mushroom
growers were required to subsidize advertising to generic mushrooms over their branded
mushrooms. The Supreme Court determined that this was compelled speech which violated the
First Amendment. Here, the violations of the First Amendment are even more clear as Peninsula
Township wineries themselves are required to engage in certain speech. The United Foods Court
observed that forcing a person to “utter the speech itself’ is a greater infringement on First
Amendment freedoms than “simply” requiring the person to subsidize the speech. 533 U.S. at

 

3 Such a requirement makes no practical sense as the Old Mission appellation is limited to wine
made from grapes. Thus, the Township ordinance actually prohibits these wineries from buying
other types of fruit typically used in making wine including apples to make cider.

-7-
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.240 Page 13 of 16

413; accord Johanns v. Livestock Mktg. Ass'n, 544 U.S. 550, 568-69 (2005) (Thomas, J.,
concurring) (“The payment of taxes to the government for purposes of supporting government
speech is not nearly as intrusive as being forced to ‘utter what is not in [one's] mind,’ or to carry
an unwanted message on one's property.”) (quoting Barnette, 319 U.S. at 634).

Here, as part of the stated purpose of the ordinances, wineries in Peninsula Township are
required to “promot[e] Peninsula Township agriculture” by, among other items, providing
“*Peninsula Agriculture’ promotional brochures, maps and awards” Section 8.7.3 (10)(u)(1)(b);
see also Section 8.7.3 (10)(u)(5)(a) (requiring Peninsula Agriculture Promotional materials.)
Wineries are only allowed meetings of “Agricultural Related Groups”. Section 8.7.3 (10)
(u)(2)(c). Requiring wineries to engage in a specific commercial message to have the ability to
host guest activities is compelled speech which cannot survive any level of scrutiny.

b. The Ordinances Violate the First Amendment by Suppressing Speech.

“The First Amendment, as applied to the States through the Fourteenth Amendment,
protects commercial speech from unwarranted governmental regulation.” Cent. Hudson Gas &
Elec. Corp. y, Pub. Serv. Comm'n of New York, 447 U.S. 557, 561 (1980); citing Virginia
Pharmacy Board vy. Virginia Citizens Consumer Council, 425 U.S. 748, 762 (1976).
“Commercial expression not only serves the economic interest of the speaker, but also assists
consumers and furthers the societal interest in the fullest possible dissemination of information.”
Id. Unless the speech is misleading, the government “must assert a substantial interest to be
achieved by restrictions on commercial speech.” Jd. at 564. Here, the Township cannot assert a
substantial interest in precluding wineries from most forms of commercial speech. This includes
entertainment, meetings of organizations other than Grand Traverse County non-profits,
meetings of groups other than agriculture related groups, weddings, family reunions,
entertainment and other forms of speech. In essence, the ordinances do not allow wineries to
engage in any speech other than the compelled speech discussed above.

In Schad v. Borough of Mount Ephraim, 452 US 61 (1981) the United States Supreme
Court struck down a local ordinance that prohibited all live entertainment within the municipality
as violating the First Amendment. The Court noted that “[b]y excluding live entertainment
throughout the Borough, the Mount Ephraim ordinance prohibits a wide range of expression that
has long been held to be within the protections of the First and Fourteenth Amendments.
Entertainment, as well as political and ideological speech, is protected; motion pictures,
programs broadcast by radio and television, and live entertainment, such as musical and dramatic
works fall within the First Amendment guarantee, Jd. at 67. The municipality in that case
defended its ordinance on the basis that its plan in commercial zoned areas was for limited
retailers “that caters only to the ‘immediate needs’ of its residents and that would enable them to
purchase at local stores the few items they occasionally forgot to buy outside the Borough.” Jd.
at 73. Further, the municipality sought to “avoid the problems that may be associated with live
entertainment, such as parking, trash, police protection, and medical facilities.” Jd. at 74.
Finally, the municipality argued that live entertainment could be found elsewhere in the county
and this justified the ordinance. Jd. at 75. The Court was not persuaded by any of these
justifications and determined that the absolute bar on live entertainment violated the First
Amendment.
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.241 Page 14 of 16

Here, if a winery wished to host a meeting of the United Way, the Special Olympics, the
Boys and Girls Club the ordinance would prohibit the meeting. If a winery wished to host a
religious wedding the ordinance would prohibit it. If the owner of a winery wished to have a
family reunion at his/her winery the ordinance would preclude it. Ifa winery wished to host a
religious speaker with a particular viewpoint the ordinance would prohibit it. Section
6.7.2(19)(b)(v) goes so far as to specifically prohibit certain advertising items and merchandise."
Section 8.7.2(13)(i) suffers the same fate in that it dictates the method, size, material and
message that a remote tasting room winery can advertise. Section 8.7.2(13)(k) improperly
precludes a remote tasting room winery from advertising any of its food or non-food items for
sale. These prohibitions are suppressions of speech in violation of the First Amendment.

c. The Ordinances Violate the First Amendment as a Prior Restraint.

It is well settled that “an ordinance which ... makes the peaceful enjoyment of freedoms
which the Constitution guarantees contingent upon the uncontrolled will of an official—as by
requiring a permit or license which may be granted or withheld in the discretion of such
official—is an unconstitutional censorship or prior restraint.” Shuttlesworth v. City of
Birmingham, 394 U.S. 147, 151 (1969) (quoting Staub v. City of Baxley, 355 U.S. 313, 322
(1958)). “[A] law subjecting the exercise of First Amendment freedoms to the prior restraint of a
license, without narrow, objective, and definite standards to guide the licensing authority, is
unconstitutional.” Shuttlesworth, 394 U.S. at 150-51. That is, absent definite and objective
guiding standards, permit requirements present a “threat of content-based, discriminatory
enforcement.” G.K. Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064, 1082 (9th Cir. 2006).

The Township ordinances which require prior approval for certain activities are an
impermissible prior restraint on commercial speech. A prior restraint can be established by the
following four characteristics:

(1) [T]he speaker must apply to the decision maker before engaging in the
proposed communication; (2) the decision maker is empowered to determine
whether the applicant should be granted permission on the basis of its review of
the content of the communication; (3) approval of the application requires the
decision maker’s affirmative action; and (4) approval is not a matter of routine,
but involves appraisal of facts, the exercise of judgment, and the formation of an
opinion by the decision maker.

Samuelson v. LaPorte Cmty. Sch. Corp., 526 F.3d 1046, 1051 (7th Cir. 2008). Here, there is no
question that Peninsula Township officials are given too much discretion. The ordinance is
essentially silent as to what constitutes entertainment, guest activities, ancillary activities and
support activities. Instead, interpretation is left to the subjective discretion of the Township’s
Code Enforcer, David Sanger. Mr. Sanger has made clear that in his opinion, every activity that
Peninsula Township wineries wish to engage in are guest activities which need his approval.
Even activities that are explicitly allowed, like live music, he considers guest activities which
need prior approval. Of course, this approval is also not a matter of routine but each activity is

 

* This section is also likely preempted by federal law as it is the federal government that dictates
allowed and not allowed advertising as it relates to alcoholic beverages.

9.
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.242 Page 15 of 16

scrutinized and an opinion is made by the Township as to whether it wishes the winery to engage
in the activity. This is classic prior restraint which has been deemed unconstitutional.

d. The Township May not Condition Receipt of a Benefit Conditioned Upon
Releasing a Constitutional Right.

Under the unconstitutional conditions doctrine, “a state actor cannot constitutionally
condition the receipt of a benefit, such as a liquor license or an entertainment permit, on an
agreement to refrain from exercising one’s constitutional rights ....” G & V Lounge, Inc. v. Mich.
Liquor Control Comm'n, 23 F.3d 1071, 1077 (6th Cir. 1994).

For at least a quarter-century, this Court has made clear that even though a person
has no “right” to a valuable governmental benefit and even though the
government may deny him the benefit for any number of reasons, there are some
reasons upon which the government may not rely. It may not deny a benefit to a
person on a basis that infringes his constitutionally protected interests ....

Perry v. Sindermann, 408 U.S. 593, 597 (1972); See also Amelkin v. McClure, 330 F.3d 822,
827-28 (6th Cir. 2003) (stating that “unconstitutional conditions” doctrine holds that government
may not grant a benefit on condition that the beneficiary surrender a constitutional right, even if
the government may withhold the benefit altogether). Here, the Township cannot condition
approval of an SUP, tasting room permit or any other similar benefit to a winery upon the winery
agreeing to give up its rights under the First Amendment or the Commerce Clause.

4, The Ordinances are Unconstitutionally Vague.

“An ordinance is unconstitutionally vague if it fails to provide people of ordinary
intelligence a reasonable opportunity to understand what conduct it prohibits or if it authorizes or
even encourages arbitrary and discriminatory enforcement.” Gospel Missions of America, 419
F.3d 1042, 1047 (9th Cir. 2005) (internal quotation marks and citation omitted); see also Nunez
v. San Diego, 114 F.3d 935, 940 (9th Cir. 1997) (“To avoid unconstitutional vagueness, an
ordinance must (1) define the offense with sufficient definiteness that ordinary people can
understand what conduct is prohibited; and (2) establish standards to permit police to enforce the
law in a non-arbitrary, non-discriminatory manner”). To be arbitrary and capricious, the
ordinance must be “an arbitrary fiat, a whimsical ipse dixit, and that there is no room for a
legitimate difference of opinion concerning its reasonableness.” Kropf v. Sterling Hts., 391
Mich. 139, 152-153 (1974).

Here, the arbitrariness of the ordinances can best be viewed in Section 8.7.3 (10) (u)(4)(a)
which states that the maximum number of guests allowed at a guest activity is the less of 111 or
the maximum occupancy set by the Fire Marshall. The 111 capacity number was not arrived at
because of some objective criteria. Instead, 111 is the capacity of Chateau Chantal’s main dining
room. There is no other reason for the number. Other portions of the ordinance are equally
vague and arbitrary. As discussed above, most of the terms used in the ordinance are undefined.
For example, there is simply no way to determine what a Guest Activity is or is not in reading
the Ordinance.

-10-
Case 1:20-cv-01008-PLM-RSK ECF No. 1-5 filed 10/21/20 PagelD.243 Page 16 of 16

Further, under Section 8.7.2(13), to operate a remote winery tasting room, in addition to
the five acre parcel need for the tasting room property, the owner must also own 150 additional
acres of land in Peninsula Township with 50% of those acres in active agricultural use. This is a
simply an arbitrary standard with no defensible purpose other than to act as a financial barrier to
entry.

CONCLUSION

The various winery ordinances contain some provisions which are allowed. These are
general provisions for health, welfare and safety such as compliance with fire codes, setback
requirements, noise abatement standards and parking standards. These are the type of general
regulations allowed. However, the winery ordinances go too far and attempt to regulate every
aspect of a winery business in conflict with the Michigan Liquor Control Code as well as
engaging in economic protectionism in violation of the Commerce Clause. Finally, the
Township’s ordinance improperly violates the First Amendment in numerous ways by dictating
mandatory speech, prohibiting protected commercial speech and enforcing a scheme that is a de .
factor prior restraint. The Township should immediately engage in discussions with interested
stakeholders to draft a new ordinance which is allowed under law.

33890252,2\153698-00001

-11-
